EXHIBIT 10.2

THIRD AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT

 

This Third Amended and Restated Property Management Agreement (this “Agreement”)
is dated as of December 21, 2017 and effective as of January 1, 2018, by and
among BROADSTONE NET LEASE, INC., a Maryland corporation (the “Corporation”),
BROADSTONE NET LEASE, LLC, a New York limited liability company (the “Operating
Company”), and BROADSTONE REAL ESTATE, LLC, a New York limited liability company
(the “Property Manager”).  Capitalized terms are used with the meaning set forth
in Article I.

 

WHEREAS, the Operating Company was organized to acquire, own, operate, lease and
manage real estate properties;

 

WHEREAS, the Corporation was formed to invest in the Operating Company and to
hold a controlling interest therein;

 

WHEREAS, the Corporation intends to raise money from the sale of its common
stock to be used for investment in income-producing real estate to be acquired
and held by the Operating Company or a Special Purpose Entity;

 

WHEREAS, Owner wishes to retain Property Manager to manage and coordinate
certain aspects of the leasing, acquisition and sale of Owner’s real estate
properties, and the Property Manager wishes to be so retained, all under the
terms and conditions set forth in this Agreement;

 

WHEREAS, the Corporation, the Operating Company and Property Manager previously
entered into (i) the Second Amended and Restated Property Management Agreement,
effective as of December 31, 2007 (the “Second Amended and Restated Agreement”),
which amended and restated certain prior versions of the Property Management
Agreement, and (ii) Amendment No. 1 to the Second Amended and Restated
Agreement, effective as of June 30, 2015 (“Amendment One”), which amended
certain provisions of the Second Amended and Restated Agreement (the Second
Amended and Restated Agreement, as amended by Amendment One, the “Prior
Agreement”); and

 

WHEREAS, the Corporation, the Operating Company and Property Manager desire to
enter into this Agreement to amend and restate the Prior Agreement in its
entirety.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree that the
Prior Agreement is hereby amended and restated in its entirety, as follows:

 

ARTICLE I.

DEFINITIONS

 

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement, and the definitions of such terms are equally applicable both to
the singular and plural forms thereof:

 

1.1“Account” has the meaning set forth in Section 2.3(j) hereof.

 

1.2“Affiliate” means, with respect to any Person, (i) in the case of an
individual, any immediate family member of such Person; (ii) any officer,
director, trustee, partner, manager, employee or holder of ten percent (10%) or
more of any class of the voting securities of or equity interest in such

 

--------------------------------------------------------------------------------

 

Person; (iii) any corporation, partnership, limited liability company, trust or
other entity controlling, controlled by or under common control with such
Person; or (iv) any officer, director, trustee, partner, manager, employee or
holder of ten percent (10%) or more of the outstanding voting securities of any
corporation, partnership, limited liability company, trust or other entity
controlling, controlled by or under common control with such Person. For
purposes of this definition, the term “controls,” “is controlled by,” or “is
under common control with” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting rights, by contract or
otherwise.

 

1.3“Board” means the board of directors of the Corporation.

 

1.4“Cause” means: (i) fraud, gross negligence or breach of fiduciary duty owed
to the Corporation or the Operating Company by the Property Manager or its
Affiliates in connection with the performance of its duties under this
Agreement; (ii) willful misconduct by the Property Manager or its Affiliates
which could reasonably be expected to materially adversely affect the
Corporation’s good name, reputation or business; (iii) the violation of any
material provision of this Agreement by the Property Manager that, after written
notice of such violation reasonably detailing the violation and demanding a
cure, is not cured within 30 days, or action has commenced within 30 days to
cure the default but such curative action is not being pursued with reasonable
diligence; (iv) the Property Manager is adjudged bankrupt or insolvent by a
court of competent jurisdiction, or an order shall be made by a court of
competent jurisdiction for the appointment of a receiver, liquidator, or trustee
of the Property Manager, for all or substantially all of its property by reason
of the foregoing, or if a court of competent jurisdiction approves any petition
filed against the Property Manager for reorganization, and such adjudication or
order shall remain in force or unstayed for a period of 60 days; (v) the
Property Manager institutes proceedings for voluntary bankruptcy or shall file a
petition seeking reorganization under the federal bankruptcy laws, or for relief
under any law for relief of debtors, or shall consent to the appointment of a
receiver for itself or for all or substantially all of its property, or shall
make a general assignment for the benefit of its creditors, or shall admit in
writing its inability to pay its debts, generally, as they become due, or (vi)
any Affiliate of the Property Manager is convicted of or pleads “guilty” or “no
contest” to a felony in connection with the performance of the Property
Manager’s duties under this Agreement and which could reasonably be expected to
materially adversely affect the Corporation’s good name, reputation or business.

 

1.5“Change in Control” means the failure of (i) the Sponsors, (ii) the Sponsors’
Affiliates, (iii) Trident BRE, LLC, a Delaware limited liability company
(“Trident BRE”), (iv) Affiliates of Trident BRE and (v) employees of Property
Manager who are members of Property Manager, to collectively own, directly or
indirectly, fifty percent (50%) or more of the outstanding membership interests
of Property Manager.

 

1.6“Corporation” has the meaning set forth in the preamble hereto.

 

1.7“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.8“Financing Agreement” means any credit agreement, mortgage or other agreement
for borrowed money of the Corporation or the Operating Company.

 

1.9“Improvements” means all buildings, structures, equipment from time to time
located on the Properties and all parking and common areas located on the
Properties.

 

1.10“Independent Director” and “Independent Directors Committee” each have the
meaning set forth in the Articles of Incorporation of the Corporation as in
effect from time to time.

2

 

--------------------------------------------------------------------------------

 

 

1.11“Initial Term” has the meaning set forth in Section 6.1(a).

 

1.12“Key Person” means each of Amy L. Tait and Christopher J. Czarnecki and
their respective successors and replacements as approved by the Independent
Directors Committee.

 

1.13“Key Person Event” means any event or circumstance which results in both Key
Persons no longer continuing to serve as the Chairman and Chief Executive
Officer (or comparable executive positions with substantially the same
responsibilities), respectively, of Broadstone Real Estate, LLC for a continuous
period of sixty (60) days. For the avoidance of doubt, such an event with
respect to either (but not both) Key Persons shall not constitute a Key Person
Event.

 

1.14“Lease” shall mean an agreement of lease between Owner and tenant with
respect to a Property.

 

1.15“Management Fees” has the meaning set forth in Section 4.1(a) hereof.

 

1.16“Operating Company” has the meaning set forth in the preamble hereto.

 

1.17“Owner” means the Operating Company and, as required by context, the Special
Purpose Entities which own the Properties.

 

1.18“Outstanding Corporation Voting Securities” has the meaning set forth in the
definition of “Termination Event.”

 

1.19“Person” means an individual, entity or group within the meaning of
Section 13(d)(3) of the Exchange Act.

 

1.20“Properties” means any real property owned by Owner from time to time.

 

1.21“Property Manager” has the meaning set forth in the preamble hereto.

 

1.22“Renewal Term” has the meaning set forth in Section 6.1(a).

 

1.23“Replacement Nominees” has the meaning set forth in Section 6.1(c).

 

1.24“Review Period” has the meaning set forth in Section 6.1(c).

 

1.25“Special Purpose Entity” means any special purpose entity wholly owned,
directly or indirectly, by the Operating Company and formed or acquired for the
purpose of acquiring, owning or financing any Property.

 

1.26“Sponsors” means Amy L. Tait and Broadstone Ventures, LLC, a New York
limited liability company.

 

1.27“Suitable Alternatives” has the meaning set forth in Section 6.1(c).

 

1.28“Termination Fee” has the meaning set forth in Section 6.1(c).

 

1.29“Termination Event” shall mean any transaction or series of related
transactions which results in:

3

 

--------------------------------------------------------------------------------

 

 

(a)the acquisition by any Person of direct or indirect beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of all or
substantially all of the then-outstanding shares of Common Stock and/or
outstanding ownership interests in the Operating Company;

 

(b)any merger, consolidation, reorganization or other similar transaction or
series of transactions pursuant to which the Corporation is merged with and into
or otherwise acquired by another entity; or

 

(c)the direct or indirect sale of all or substantially all of the assets of the
Corporation or the Operating Company to another entity and the distribution of
the proceeds thereof to the Corporation’s stockholders.

 

ARTICLE II.

APPOINTMENT OF MANAGER; SERVICES TO BE PERFORMED

 

2.1Appointment of Property Manager.  Owner hereby engages and retains Property
Manager as the sole and exclusive manager and agent of the Properties, and
Property Manager hereby accepts such appointment, all on the terms and
conditions hereinafter set forth, it being understood that this Agreement shall
cause Property Manager to be, at law, Owner’s agent upon the terms contained
herein.  As such, all obligations and expense incurred by Property Manager which
are consistent with this Agreement shall be for the account, on behalf of and at
the expense of the Owner.

 

2.2General Duties.  Property Manager shall devote its best efforts to performing
its duties hereunder to manage, operate, maintain and lease the Properties in a
diligent and careful manner.  The services provided by Property Manager are to
be of scope and quality not less than those generally performed by professional
property managers of other similar properties in the same geographic area of the
Properties.  Property Manager shall make available to Owner the full benefit of
the judgment, experience and advice of the members of Property Manager’s
organization and staff with respect to the policies to be pursued by Owner
relating to the operation and leasing of the Properties.

 

 

2.3

Specific Duties.  Property Manager’s duties include the following:

 

(a)Lease Obligations.  Property Manager shall perform all duties of the landlord
under all Leases insofar as such duties relate to operation, maintenance, and
day-to-day management.  Property Manager shall also provide or cause to be
provided all services normally provided to tenants of like premises and as such
may be required by their respective Leases.  Property Manager shall arrange for
and supervise the performance of all installations and improvements in space
leased to any tenant which are expressly required under the terms of a
Lease.  Property Manager shall use commercially reasonable efforts to ensure
tenants maintain the Properties in good operating condition, comply with all
federal, state or local government requirements and fulfill any insurance
obligations required by the Owner pursuant to the terms of a Lease.

 

(b)Maintenance.  Property Manager shall perform any maintenance services which
are an obligation and responsibility of Owner pursuant to a Lease or required
under any Financing Agreements.  Property Manager’s duties shall include
ensuring that each tenant maintains the Property leased to such tenant subject
to such tenant’s Lease in strict compliance with such Lease.

 

(c)Re-Leasing Functions. Property Manager shall coordinate the re-leasing of the
Properties at the end of the existing term of the Leases for the Properties or
otherwise as needed and shall negotiate and use its best efforts to secure
executed Leases from qualified tenants, and to execute same on

4

 

--------------------------------------------------------------------------------

 

behalf of Owner if requested, for available space in the Properties, with such
Leases to be in form and on terms approved by Owner and Property Manager.
Property Manager shall be responsible for the hiring of all leasing agents, as
necessary for the re-leasing of the Properties, and to otherwise supervise and
manage the re-leasing process on behalf of the Owner.

 

(d)Vendors.  Property Manager may, at its discretion, select or replace vendors
that provide goods or services to the Properties provided such is reasonably
required within the ordinary course of the management, operation, maintenance
and leasing of a Property and the cost of such vendor is justified based upon
market rates.

 

(e)Notice of Violations.  Property Manager shall forward to Owner promptly upon
receipt all notices of violation or other notices from any governmental
authority, board of fire underwriters or insurance company, and shall make such
recommendations regarding compliance with such notices as shall be appropriate.

 

(f)Personnel.  Any personnel hired by Property Manager to maintain, operate and
lease the Properties shall be the employees or independent contractors of
Property Manager and not of the Owner.  Property Manager shall use due care in
the selection and supervision of such employees or independent
contractors.  Property Manager shall be responsible for the preparation of and
shall timely file all payroll tax reports and timely make payments of all
withholding and other payroll taxes with respect to each employee.

 

(g)Utilities and Supplies.  Property Manager shall enter into or renew contracts
for electricity, gas, steam, landscaping, fuel, oil, maintenance and other
services as are customarily furnished or rendered in connection with the
operation of similar rental properties and pursuant to the terms of the Leases.

 

(h)Expenses.  Property Manager shall analyze all bills received for services,
work and supplies in connection with maintaining and operating the Properties
and pay all such bills, and, if requested by Owner, pay, when due, utility and
water charges, sewer rent and assessments, any applicable taxes, including,
without limitation, any real estate taxes, and any other amount payable in
respect to the Properties not payable directly by tenants pursuant to their
Leases.  Property Manager shall use commercially reasonable efforts to pay all
bills within the time required to obtain discounts, if any.  Owner may from time
to time request that Property Manager forward certain bills to Owner promptly
after receipt, and Property Manager shall comply with any such
request.  Property Manager shall pay real property taxes and assessments, bills
for utilities and other services, insurance premiums and any other expenses of
the Properties out of the Account (as hereinafter defined).

 

(i)Monies Collected.  Property Manager shall collect all rent and other monies
from tenants and any sums otherwise due Owner with respect to the Properties in
the ordinary course of business. In collecting such monies, Property Manager
shall inform tenants of the Properties that all remittances are to be in the
form of a check, money order or bank wire. Owner authorizes Property Manager to
request, demand, collect and take receipt for all such rent and other monies and
to institute legal proceedings in the name of Owner for the collection thereof
and for the dispossession of any tenant in default under its Lease.  All such
monies shall promptly be deposited in an account designated by the Operating
Company.

 

(j)Banking Accommodations.  Property Manager shall establish and maintain a
separate checking account (the “Account”) for funds relating to the Properties.
All monies deposited from time to time in the Account shall be deemed to be
trust funds and shall be and remain the property of Owner and shall be withdrawn
and disbursed by Property Manager for the account of Owner only as

5

 

--------------------------------------------------------------------------------

 

expressly permitted by this Agreement for the purposes of performing the
obligations of Property Manager hereunder.  No monies collected by Property
Manager on Owner’s behalf shall be commingled with funds of Property
Manager.  The Account shall be maintained, and monies shall be deposited therein
and withdrawn therefrom, in accordance with the following:

 

(i)promptly, but no later than two (2) business days after request by Property
Manager, Operating Company shall deposit sums sufficient to permit Property
Manager to make the payments specified in (ii) below; and

 

(ii)all sums due to Property Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by Property Manager from the Account prior to the making of any other
disbursements therefrom.

 

(k)Tenant Complaints.  Property Manager shall maintain business-like relations
with the tenants of the Properties.

 

(l)Organizational Documents.  Property Manager has received copies of the
Amended and Restated Operating Agreement of the Operating Company and the
Articles of Incorporation and Bylaws of the Corporation, each as in effect from
time to time and is familiar with the terms thereof and Property Manager shall
use reasonable care to avoid any act or omission which, in the performance of
its duties hereunder, shall in any way conflict with the terms of such
organizational documents.

 

(m)Signs.  Property Manager shall place and remove, or cause to be placed and
removed, such signs upon the Properties as Property Manager deems appropriate,
subject, however, to the terms and conditions of the Leases and to any
applicable ordinances and regulations.

 

2.4Approval of Leases, Contracts.  In fulfilling its duties to the Owner,
Property Manager may and hereby is authorized to enter into any leases,
contracts or other agreements on behalf of the Owner in the ordinary course of
the management, operation, maintenance and leasing of the Properties.

 

2.5 Accounting, Records and Reports.

 

(a)Records.  Property Manager shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received for
services, work and supplies ordered in connection with the maintenance and
operation of the Properties. Such records shall be maintained on a double entry
basis. Owner and persons designated by Owner shall at all reasonable time have
access to and the right to audit and make independent examinations of such
records, books and accounts and all vouchers, files and all other material
pertaining to the Properties and this Agreement.

 

(b)Reports.  On or before the 20th day of each month during the term of this
Agreement, or at such other times as are reasonably requested by the Owner,
Property Manager shall prepare and submit to Owner a cash flow statement showing
all cash receipts and disbursements with respect to the Properties during the
preceding month.  Property Manager shall also prepare and promptly deliver any
other report as may be reasonably requested by the Independent Directors.

 

(c)Financial Information and Filings.  Property Manager shall execute and file
when due all forms, reports, and returns required by law relating to the
employment of its personnel.  Property Manager shall also assist the Owner in
preparing financial statements and tax returns.

 

6

 

--------------------------------------------------------------------------------

 

(d)Notices.  Promptly after receipt, Property Manager shall deliver to Owner all
notices from any tenant, or any governmental authority, that are not, in the
Property Manager’s reasonable discretion, of a routine nature. Property Managers
shall also report expeditiously to Owner notice of any extensive damage to any
part of the Properties.

 

2.6Subcontracting and Vendors.  Notwithstanding anything to the contrary
contained in this Agreement, the Property Manager may subcontract any of its
duties hereunder, without the consent of the Owner being required. In the event
that the Property Manager does engage third parties to perform any of its duties
hereunder, any fees payable to such third parties will be paid as set forth in
Section 4.1(c).

 

ARTICLE III.

EXPENSES

 

3.1Owner’s Expenses.  Except as otherwise specifically provided, all costs and
expenses incurred hereunder by Property Manager in fulfilling its duties to
Owner shall be for the account of and on behalf of Owner. All costs and expenses
for which Owner is responsible under this Agreement shall be paid by Property
Manager out of the Account. In the event the Account does not contain sufficient
funds to pay all such expenses, Owner shall promptly, upon Property Manager’s
request, fund all sums necessary to meet any costs and expenses which exceed the
funds available in the Account.

 

3.2Property Manager’s Expenses.  All costs and expenses incurred hereunder by
Property Manager in connection with or incidental to performing the services
contained herein, including its expenses related to the management, leasing and
maintenance of the Properties and its general overhead and administrative
expenses such as travel costs and compensation of its employees, shall be paid
by Property Manager from its own account.

 

ARTICLE IV.

PROPERTY MANAGER’S COMPENSATION

 

4.1Service Fees.  In exchange for its services, the Owner shall pay the Property
Manager the following compensation:

 

(a)In exchange for the services described in Article II, the Operating Company
will pay the Property Manager a property management fee, payable at the end of
each month, equal to three percent (3%) of the gross rentals collected from all
of the Properties for such month including base rent, additional rent, and all
other charges, fees and commissions paid for use or occupation of the Properties
under the terms and conditions of the Leases governing such Properties (the
“Management Fee”).  Notwithstanding anything in this Section 4.1(a) to the
contrary, the Management Fee payable at the end of each month with respect to
that certain Property located at 2655 Ridgeway Avenue, Greece, NY and that
certain Amended and Restated Master Lease Agreement, dated as of March 1, 2010,
between Unity Ridgeway, LLC and Unity Health System (the “Unity Lease”), shall
be equal to five percent (5%) of all Rent (as such term is defined in the Unity
Lease) collected for such month, until the expiration (including all Renewal
Terms, as such term is defined in the Unity Lease) or earlier termination of the
Unity Lease.

(b)In exchange for services rendered in connection with the execution of new
leases after the initial acquisition of a Property (excluding any new leases
which are negotiated in connection with the initial acquisition of a Property by
the Operating Company), the Property Manager will receive a re-leasing fee equal
to one month’s rent if the Lease is with an existing tenant, or two month’s rent
if the tenant is new to the Property (whether or not the Property Manager
engages a broker to lease the Property on behalf of the Owner).

 

7

 

--------------------------------------------------------------------------------

 

(c)In the event that Property Manager engages one or more third parties to
perform the services described herein on behalf of the Property Manager, the
fees payable to such parties for such services will, in the Property Manager’s
discretion, either (i) be paid by the Operating Company directly to such parties
(in which case the amount of such fees paid by the Operating Company shall be
deducted from the monthly Management Fees payable by the Operating Company to
Property Manager), or (ii) be paid directly by Property Manager to such parties
(in which case there shall be no adjustment to the Management Fees payable by
the Operating Company to Property Manager).  

 

For the avoidance of doubt, all fees paid pursuant to this Article IV shall be
in addition to any brokerage fees paid to third parties in connection with the
purchase, sale, lease or re-lease of Properties, which shall be an expense of
Owner.

 

4.2Additional Fees.  In the event that the Property Manager provides services
other than those specified herein, the Operating Company shall pay to Property
Manager a fee equal to no more than that which the Operating Company would pay
to a third party that is not an Affiliate of the Owner or the Property Manager
to provide such services, as approved by the Independent Directors Committee.

 

4.3Audit Adjustment.  If any audit of the records, books or accounts relating to
the Properties discloses an overpayment or underpayment of Management Fees,
Owner or Property Manager shall promptly pay to the other party the amount of
such overpayment or underpayment, as the case may be. If such audit discloses an
overpayment of Management Fees for any fiscal year of more than the five (5%)
percent of the Management Fees paid for such fiscal year, Property Manager shall
bear the cost of such audit.

 

ARTICLE V.

INSURANCE AND INDEMNIFICATION

 

5.1Insurance to be Carried. Property Manager shall obtain or cause the tenants
of the Properties pursuant to their Leases to obtain and keep in full force and
effect insurance on the Properties against such hazards as Owner and Property
Manager shall deem appropriate, but in any event sufficient to comply with the
Leases and the Financing Agreements. All liability policies shall provide
sufficient insurance satisfactory to both Owner and Property Manager, and any
applicable Financing Agreements, and shall contain waivers of subrogation for
the benefit of Property Manager and Owner.  In the event insurance is an
obligation and responsibility of a tenant of a Property pursuant to a Lease,
Property Manager shall use reasonable efforts to confirm that the policy
obtained by the tenant provides the coverage required by the Lease and that the
Owner is named as an additional insured.

 

5.2Cooperation with Insurers. Property Manager shall cooperate with and provide
reasonable access to the Properties and Improvements to representatives of
insurance companies and insurance brokers or agents with respect to insurance
which is in effect or for which application has been made. Property Manager
shall use its best efforts to comply with, or cause tenants to comply with, all
requirements of insurers.

 

5.3Accidents and Claims.  Property Manager shall promptly investigate and shall
report in detail to Owner all accidents and claims for damage relating to the
ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall promptly prepare and provide to Owner for approval all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction. Property Manager is authorized to settle any claim against an
insurance company arising out of any policy and, in connection with such claim,
to execute proofs of loss and adjustments of loss and to collect and receipt for
loss proceeds.

8

 

--------------------------------------------------------------------------------

 

 

5.4Indemnification.  Property Manager shall hold Owner harmless from and
indemnify and defend Owner against any and all claims or liability for any
injury to persons or damage to property whatsoever occurring in, on, or about
the Properties, including, without limitation, the Improvements caused by or
arising out of the negligence of Property Manager, its agents, servants, or
employees, except to the extent that Owner recovers insurance proceeds with
respect to such matter. The Corporation and the Operating Company will indemnify
and hold Property Manager harmless against all liability for injury to persons
and damage to property caused by or arising out of Owner’s negligence and which
did not result from the negligence or misconduct of Property Manager, except to
the extent Property Manager recovers insurance proceeds with respect to such
matter.

 

 

ARTICLE VI.

TERM, TERMINATION OF AGREEMENT AND TERMINATION FEE

 

6.1Term, Termination and Termination Fee.  

(a)Term. This Agreement shall be effective on the date first above set forth and
shall continue in full force and effect until December 31, 2018 (the “Initial
Term”), unless earlier terminated pursuant to Section 6.1(b) below. Commencing
on January 1, 2019, this Agreement shall automatically renew for successive
additional three (3) year terms (each a “Renewal Term”), with each Renewal Term
commencing on January 1st of the first fiscal year of each Renewal Term and
ending on December 31st of the third fiscal year of each Renewal Term, subject
to termination pursuant to Section 6.1(b) below.

 

(b)Termination. This Agreement may be terminated: (i) immediately by the
Independent Directors Committee for Cause; (ii) by the Independent Directors
Committee, with written notice to the Property Manager, within thirty (30) days
following a Change in Control; (iii) by the Independent Directors Committee, by
providing the Property Manager with written notice of termination not less than
one (1) year prior to the last calendar day of any Renewal Term (December 31st
of the third fiscal year of any Renewal Term), with such termination to be
effective as of the last calendar day of such Renewal term; and (iv) by Property
Manager by providing the Corporation with written notice of termination not less
than one (1) year prior to the last calendar day of any Renewal Term (December
31st of the third fiscal year of any Renewal Term), with such termination to be
effective as of the last calendar day of such Renewal term. Notwithstanding the
foregoing, this Agreement shall automatically terminate, without the requirement
for any further action by any party hereto, in the event of a Termination Event.
Notwithstanding the foregoing, this Agreement may also be terminated by the
Independent Directors Committee as set forth in Section 6.1(c) below.

 

(c)Key Person Event Termination. Upon a Key Person Event, the Property Manager
shall have a period of sixty (60) days from such Key Person Event to present for
approval by the Independent Directors Committee the names and qualifications of
two individuals to serve as Chairman and Chief Executive Officer (or comparable
executive positions with substantially the same responsibilities) of Broadstone
Real Estate, LLC (such individuals, “Replacement Nominees”). Upon receipt of the
Replacement Nominees from the Property Manager, the Independent Directors
Committee shall have a period of up to, but not to exceed, six (6) months from
the date of such receipt (the “Review Period”) to consider the Replacement
Nominees and to request such additional information as it may reasonably require
to evaluate the Replacement Nominees, provided that such information is within
the Property Manager’s possession and can be legally provided. If, prior to the
expiration of the Review Period, (A) the Independent Directors Committee elects
not to approve the Replacement Nominees presented by the Property Manager and
(B) the Property Manager and the Independent Directors Committee have been
unable, despite their mutual good faith efforts, to agree upon a suitable set of

9

 

--------------------------------------------------------------------------------

 

alternative individuals to appoint as the Chairman and Chief Executive Officer
of Broadstone Real Estate, LLC (such persons, “Suitable Alternatives”), then the
Independent Directors Committee shall have the right to terminate this
Agreement, upon written notice to the Property Manager on or prior to the last
day of the Review Period, with such termination to be effective twelve (12)
months from the date of delivery of such written notice. If, on or prior to the
expiration of the Review Period, the Independent Directors Committee elects to
approve the Replacement Nominees (or, if applicable, mutually agreed upon
Suitable Alternatives), then such Replacement Nominees or Suitable Alternatives,
as applicable, shall become Key Persons and the Independent Directors Committee
shall have no right to terminate this Agreement (other than as set forth in
Section 6.1(b) above) and this Agreement shall continue in full force and effect
in accordance with its terms. The process set forth in this Section 6.1(c) for
replacing Key Persons and reviewing and approving Replacement Nominees and
Suitable Alternatives shall also apply outside the context of a Key Person Event
when one, but not both, of the Key Persons needs to be replaced; provided,
however, that for the avoidance of doubt, an event with respect to either (but
not both) Key Persons shall not constitute a Key Person Event.

 

(d)Termination Fees. In the event that this Agreement is terminated by the
Independent Directors Committee pursuant to Section 6.1(b)(ii) above, by the
Independent Directors Committee pursuant to Section 6.1(b)(iii) above, by the
Independent Directors Committee pursuant to Section 6.1(c) above, or
automatically upon a Termination Event pursuant to the second-to-last sentence
of Section 6.1(b), the Operating Company shall pay to Property Manager a fee
equal to three (3) times the Management Fee to which the Property Manager was
entitled during the twelve-month period immediately preceding the effective date
of such termination (the “Termination Fee”).

 

6.2Property Manager’s Obligations after Termination.  Upon the termination of
this Agreement, Property Manager shall have the following duties:

 

(a)Property Manager shall deposit all moneys collected for the account of Owner
pursuant to this Agreement;

 

(b)deliver to Owner a full accounting, including a statement showing all
payments collected by it and a statement of all moneys held by it, covering the
period following the date of the last accounting furnished to Owner;

 

(c)deliver to the Owner all property and documents of Owner then in the custody
of the Property Manager; and

 

(d)at Owner’s request, Property Manager shall transfer and assign to Owner, or
its designee, all service contracts and personal property relating to or used in
the operation and maintenance of the Properties, except personal property paid
for and owned by Property Manager. Property Manager shall also, for a period of
sixty (60) days immediately following the date of such termination, make itself
available to consult with and advise Owner, or its designee, regarding the
operation, maintenance and leasing of the Properties.

 

ARTICLE VII.

MISCELLANEOUS

 

7.1Amendments.  This Agreement shall not be changed, modified, terminated or
discharged in whole or in part except by an instrument in writing signed by all
parties hereto, or their respective successors or permitted assigns.

 

10

 

--------------------------------------------------------------------------------

 

7.2Assignment.  This Agreement may not be assigned by the Property Manager,
except (a) to an Affiliate of the Property Manager, or (b) upon the consent of
the Owner and the approval of the Independent Directors Committee. Any assignee
of the Property Manager shall be bound hereunder to the same extent as the
Property Manager. This Agreement shall not be assigned by Owner without the
written consent of the Property Manager, except to a corporation, association,
trust or other organization which is a successor to Owner. Such successor shall
be bound hereunder to the same extent as such Owner. Notwithstanding anything to
the contrary contained herein, the economic rights of the Property Manager
hereunder, including the right to receive all compensation hereunder, may be
sold, transferred or assigned by the Property Manager without the consent of the
Owner. For the avoidance of doubt, subcontracting by the Property Manager
pursuant to Section 2.6 hereof shall not be deemed an assignment of this
Agreement governed by this Section 7.2.

 

7.3Notices.  Any notice, report, consent or other communication required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such notice in person, by registered or certified United States mail,
postage prepaid and return receipt requested, or by recognized overnight
delivery service and shall be given when received at the following addresses of
the parties hereto:

 

The Corporation:

 

Broadstone Net Lease, Inc.

800 Clinton Square

Rochester, NY 14604

Attention:  Chief Executive Officer and

Chair of the Independent Directors Committee

 

The Operating Company:

 

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, NY 14604

Attention:  Chief Executive Officer and

Chair of the Independent Directors Committee

 

The Property Manager:

 

Broadstone Real Estate, LLC

800 Clinton Square

Rochester, NY 14604

Attention:  Chief Executive Officer

 

7.4 Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

7.5No Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

11

 

--------------------------------------------------------------------------------

 

7.7Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which shall together
constitute one and the same instrument.

 

7.8Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  

 

7.9Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
principles of choice of law other than the provisions of General Obligations Law
Sections 5-1401 and 5-1402. The parties hereto consent to the jurisdiction of
the courts of the State of New York and Federal courts located in Monroe County,
New York, with respect to any matter related to this Agreement and will not
object to the laying of venue in Monroe County, New York.

 

7.10Severability.  If any provision of this Agreement, or the application
thereof to any person or any circumstance, is invalid or unenforceable: (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision, and (b) the remainder of this Agreement and
the application of such provision to other persons, entities or circumstances
shall not be affected by such invalidity or unenforceability.

 

7.11Disputes.  If there shall be a dispute between the Corporation, the
Operating Company or any Special Purpose Entity, on the one hand, and Property
Manager, on the other hand, relating to this Agreement resulting in litigation,
the prevailing party in such litigation shall be entitled to recover from the
other parties to such litigation such amount as the court shall fix as
reasonable attorneys’ fees and court costs.

 

7.12Activities of Property Manager.  The obligations of Property Manager
pursuant to the terms and provisions of this Agreement shall not be construed to
preclude Property Manager from engaging in other activities or business
ventures, whether or not such other activities or ventures are in competition
with the Owner or the business of Owner.

 

7.13Independent Contractor.  Property Manager and Owner shall not be construed
as joint venturers or partners of each other pursuant to this Agreement, and
neither shall have the power to bind or obligate the other except as set forth
herein. In all respects, the status of Property Manager to Owner under this
Agreement is that of an independent contractor.

 

7.14Further Actions.  The parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Agreement and the intent and purposes
hereof.

 

 

[Signatures appear on next page]

 




12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

CORPORATION:BROADSTONE NET LEASE, INC.,

a Maryland corporation

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

 

 

OPERATING COMPANY:BROADSTONE NET LEASE, LLC,

a New York limited liability company

 

By:Broadstone Net Lease, Inc.

a Maryland corporation,

its managing member

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

 

 

 

PROPERTY MANAGER:

BROADSTONE REAL ESTATE, LLC, a New York limited liability company

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

13

 